Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statement, filed Oct. 19, 2020 and Jan 11, 2022 are acknowledged and have been considered.
	The examiner notes the listing of pertinent references in the specification and comments that a listing of references in the specification does not constitute an information disclosure; in this instance it appears as though these references have been properly cited in the IDS of Oct. 19, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, line 2, the recitation of “cylinders” is confusing and/or lacking a clear antecedent basis in view of claim 2 (from which this claim indirectly depends) only appears to clearly recite a single cylinder (see claim 2, line 2); In claim 5, lines 2-3, the recitation “at least one functional control outputs” is confusing in that “outputs” implies plurality, while “at least one” appears to allow the condition in line 3 to be alternative; further claims 7-9 become unclear in that a reference to one of the outputs (e.g., in claim 7, the ride output) becomes confusing if the recitation in claim 5 is interpreted as being one or more of the other outputs (e.g. referring to claim 7, if the recitation in claim 5 is interpreted as being the force output, the damping output, or both the force and damping outputs, then a further narrowing of the ride output is not clear if claim 5 is not interpreted as including this output);  see similar conditions in claims 8 and 9; in claim 10, the recitation of a singular road engaging wheel (line 3) is confusing in that plural wheels have previously been recited, and as such it is not clear whether this should be a recitation of the --wheels--, or alternatively which of the previously recited wheels is being referenced.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klees (US 7,240,906, cited by applicant). Klees teaches a suspension control arrangement intended to be used with vehicles having wheels (col.1, lines 32-35), each wheel supported by a separate cylinder (100, 200) with a respective cap end volume (110, 210) and a respective rod end volume (115, 215) separated by respective pistons, a hydraulic supply including a high pressure source (505) and associated supply accumulator (502) for stabilizing a pressure of the high pressure supply, a low pressure drain (520), each cap and rod volume connected to a respective hydraulic sub circuit including supply flow valves (one of the left most and right most ‘outer’ valves 510, e.g., figure 3) coupled with the high pressure source (connection to output stage of 505), and at least one cylinder end volume (e.g., in the left front section: 110 and/or 215); a return flow control valve (one of the left and right ‘inner’ valves 510, e.g., figure 3) coupled to the low pressure drain (520) and another of the cylinder volumes (e.g., in the left front section: 115 via 114, 116), an accumulator (one of 120, 220) coupled to one of the cylinder volumes respectively through a fill valve (respective one of 124, 224), the arrangement usable with a controller (not separately illustrated), which can receive plural control inputs (col. 3, lines 32-35) and can provide at least one functional control output including a ride height output (col. 3, lines 19-21 and lines 23-26), a force output (col. 4, lines 5-9 and lines 19-22) and a damping output (col. 3, lines 17-19); the ride height output controlled by actuation signals to the supply flow proportional valves associated with the respective cylinder cap and rod section volumes (col. 4, lines 32-49), the force output implemented via the application of operative force through the hydraulic fluid to the cylinders, in combination with the set size of the cylinders and the pressure in the accumulators (e.g., when the valves 124 and/or 224 are open to connect portions 110 to 120 and 210 to 220). 
As regards providing the suspension system taught by Klees expressly on a motor vehicle having four wheels, initially the system taught by Klees is intended to be used on a vehicle and to the extent that the vehicular scenario mentioned by Klees is populated by vehicles having four (or more) wheels, with Klees specifically disclosing front left, front right, rear left and rear right suspension circuits, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension system taught by Klees on a four wheeled vehicle for the purpose of using the suspension in its intended use scenario.
As regards the supply, return and accumulator valves, the reference to Klees teaches these valves, and for the purpose of control in a variable manner, it would initially be understood that the valves are proportional rather than discrete open/close valves. Since Klees does not specifically state that the valves are proportional, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the taught valves in Klees proportional valves for the purpose of allowing smooth control of the suspension rather than a strict on/off mode switch type of control.
As regards the damping output: initially the reference to Klees teaches that the damping is controlled by a variable structure, and while the reference does not expressly state that the controller controls this function, to the extent that it is a controlled or controllable function, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the damping function as being explicitly controllable by the controller for the purpose of ensuring that the damping can be controlled in conjunction with other characteristics of the suspension for a unified control of the suspension (rather than having a separate or manual means for controlling damping).
As regards the return flow valve control associated with ride height, initially it is well understood that if a piston is extended to raise or lower a height by supplying fluid to one side thereof, it is necessary to allow the fluid in the other side to be released, otherwise the piston will not actually move. While Klees does not specifically address this, it would generally be well understood by the ordinary practitioner as necessary. Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the operation o the return flow valve in combination with the supply valve to ensure that the pistons actually move in the cylinders when a ride height change is commanded or set. 
Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klees in view of Aldrich (US 9,844,992). The reference to Klees is discussed above and does not teach any specifics as regards the suspension arm and wheel carrier, to include a high travel suspension arm connected to the frame of the vehicle and coupled to a wheel unit, the arm coupled with the cylinder “such of the” hydraulic cylinder controls the position of the suspension arm and wheel unit, even though the reference does teach the hydraulic arrangement as being usable in a vehicle. Aldrich teaches that it is well known in a vehicle which is intended to include a suspension having a large travel range, to provide a high-travel arm (4015) pivotally connected to a frame structure of the vehicle (4020/1005) and coupled to a wheel end unit (1010/1015), the suspension arm coupled with a controllable hydraulic cylinder (6065, see at least col. 7, line 65 through col. 8, line 6) which controls the position of the suspension arm and the wheel end unit with respect to the structure of the vehicle, where the suspension arrangement additionally includes a more conventional low-travel suspension (4010 and/or 410) which is coupled to the arm end and wheel, the low travel suspension unit comprising a passive or semi-active damping struct and spring (“…coilover 4010 may be a separate coil and shock, or an air spring and shock.”). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the controlled hydraulic system initially taught by Klees in a vehicle including an actual frame suspension arm and ground engaging wheel assembly with secondary low-travel suspension as taught by Aldrich, for the purpose of applying the hydraulic arrangement as taught by Klees into a specific vehicle structure, facilitating its use to provide improved vehicle handling on both on-road and off-road driving conditions. 
As regards claim 4, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide one of the hydraulic circuits as disclosed initially by the base reference to Klees for each of the four supported wheels for the purpose of providing the greatest flexibility in controlling the vehicle attitude, height and handling over numerous ground and/or road conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miles et al. teach a suspension system with hydraulic actuators; Fujishiro et al., Ikemoto et al. and Boichot et al. teach that it is known to explicitly provide illustrated control systems in suspension control; Rades et al. teach a vehicle suspension control with plural supply and return valve elements; Beuermann et al. teach that it is well known to replace switching valves with proportional valves in a vehicle suspension control.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616